J-S41006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ROBBIE O. THOMAS,

                            Appellant                 No. 3191 EDA 2015


              Appeal from the PCRA Order Entered October 5, 2015
              In the Court of Common Pleas of Philadelphia County
                           Criminal Division at No(s):
                            CP-51-CR-1004712-1990
                            CP-51-CR-1053792-1990


BEFORE: BENDER, P.J.E., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                           FILED JUNE 23, 2016

        Appellant, Robbie O. Thomas, appeals pro se from the post-conviction

court’s October 5, 2015 order denying, as untimely, his fourth petition filed

under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We

affirm.

        The PCRA court summarized the procedural history of Appellant’s case

as follows:

              On November 1, 1991, following a jury trial, [Appellant]
        was convicted of first-degree murder, criminal conspiracy,
        possession of an instrument of crime and unlawful restraint. On
        June 18, 1993, the trial court imposed a sentence of life
        imprisonment for murder and suspended sentencing for the
        related offenses. On July 18, 1994, following a direct appeal,
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S41006-16


     the Superior Court affirmed the judgment of sentence.2 The
     Pennsylvania Supreme Court denied allocatur on December 9,
     1994.3
        2
         Commonwealth v. Thomas, 649 A.2d 464 (Pa. Super.
        1994)(unpublished memorandum).
        3
            Commonwealth v. Thomas, 653 A.2d 1230 (Pa. 1994).

            [Appellant] filed his first pro se PCRA petition on November
     18, 1996.4 Counsel was appointed and subsequently filed a
     Turner/Finley no-merit letter.5 The PCRA court denied the
     petition on June 23, 1998. The Superior Court affirmed the
     PCRA court’s denial on November 24, 1999.6 Our Supreme
     Court denied allocatur on April 11, 2000.7
        4
           The current version of the PCRA contains a provision
        permitting a defendant whose conviction became final prior
        to January 16, 1996, the date the current version of the
        PCRA took effect, to file a timely first PCRA petition within
        one year of that date. See Commonwealth v. Alcorn,
        703 A.2d 1054, 1056-57 (Pa. Super. 1997)(holding that
        where a petitioner’s judgment of sentence became final on
        or before the effective date of the amendment to the
        PCRA, the amended PCRA contained a provision whereby a
        first PCRA petition could be filed by January 16, 1997,
        even if the conviction in question became final more than a
        year prior to the date of the filing).
        5
          Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988),
        and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.
        1988)(en banc).
        6
         Commonwealth v. Thomas, 748 A.2d 1256 (Pa. Super.
        1999)(unpublished memorandum).
        7
            Commonwealth v. Thomas, 757 A.2d 932 (Pa. 2000).
          [Appellant] filed his second pro se PCRA petition on
     October 18, 2004. Following the appointment of counsel, a
     Turner/Finley no-merit letter was filed.     The PCRA court
     subsequently dismissed the petition on June 19, 2006. The
     Superior Court affirmed the PCRA court’s dismissal on October
     10, 2007.8 Our Supreme Court denied allocatur on August 13,
     2008.9
        8
         Commonwealth v. Thomas, 943 A.2d 324 (Pa. Super.
        2007)(unpublished memorandum).

                                    -2-
J-S41006-16


        9
            Commonwealth v. Thomas, 959 A.2d 929 (Pa. 2008).

           [Appellant] filed his third PCRA petition on September 25,
     2009. The PCRA court subsequently dismissed the petition as
     untimely on December 17, 2010. The Superior Court affirmed
     the PCRA court’s dismissal on September 6, 2011.10
        10
          Commonwealth v. Thomas, 34 A.3d 216 (Pa. Super.
        2011)(unpublished memorandum).

           [Appellant’s] current PCRA petition, his fourth, was filed
     pro se on January 8, 2013. Pursuant to Pennsylvania Rule of
     Criminal Procedure 907, [Appellant] was served with notice of
     the court’s intention to dismiss his PCRA petition on August 3,
     2015. [He did not file a response.] The PCRA court dismissed
     [Appellant’s] petition as untimely on October 5, 2015. [He] filed
     the instant notice of appeal to the Superior Court on October 15,
     2015.

PCRA Court Opinion (PCO), 11/12/15, at 1-2.

     Appellant was not directed by the PCRA court to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. However, the

PCRA court filed a Rule 1925(a) opinion on November 12, 2015. Appellant

does not set forth in his brief to this Court a statement of the question(s)

sought to be reviewed, and his brief, as a whole, is nearly comprehensible.

From what we can ascertain, Appellant seeks to raise three claims, which we

summarize as follows:

     I. Appellant’s plea was unlawfully induced because he was
     mentally ill at the time the plea was entered.

     II. Appellant’s plea counsel acted ineffectively by coercing
     Appellant to enter his plea when Appellant was mentally ill at the
     time.

     III. Appellant’s sentence is illegal.

See Appellant’s Brief at 4-5 and 7.



                                      -3-
J-S41006-16



      This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.      Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). We must begin by addressing the

timeliness of Appellant’s petition, because the PCRA time limitations

implicate our jurisdiction and may not be altered or disregarded in order to

address the merits of a petition.    Commonwealth v. Bennett, 930 A.2d

1264, 1267 (Pa. 2007).     Under the PCRA, any petition for post-conviction

relief, including a second or subsequent one, must be filed within one year of

the date the judgment of sentence becomes final, unless one of the following

exceptions set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition
         alleges and the petitioner proves that:

            (i) the failure to raise the claim previously was the
            result of interference by government officials with
            the presentation of the claim in violation of the
            Constitution or laws of this Commonwealth or the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that
            was recognized by the Supreme Court of the United
            States or the Supreme Court of Pennsylvania after
            the time period provided in this section and has been
            held by that court to apply retroactively.



                                     -4-
J-S41006-16



42 Pa.C.S. § 9545(b)(1)(i)-(iii).   Any petition attempting to invoke one of

these exceptions “shall be filed within 60 days of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).

      Here, Appellant’s judgment of sentence became final on March 9,

1995, upon the expiration of 90 day time period for filing a writ of certiorari

with the United States Supreme Court.       Thus, his current petition, filed in

January of 2013, is patently untimely, and for this Court to have jurisdiction

to review the merits of Appellant’s claims, he must prove that he meets one

of the exceptions to the timeliness requirements set forth in 42 Pa.C.S. §

9545(b).

      Again, Appellant’s brief to this Court is extremely confusing.       From

what we are able to understand, the main thrust of his argument is that his

plea was unlawfully induced because he was mentally ill.           He seems to

suggest that he did not know that he was mentally ill at the time he pled

guilty, and only later discovered that fact. Even if we interpret Appellant’s

argument as an attempt to satisfy the after-discovered fact exception of

section 9545(b)(1)(ii), he waived this claim by failing to present it in his

PCRA petition. See Pa.R.A.P. 302(a) (“Issues not raised in the lower court

are waived and cannot be raised for the first time on appeal.”).

      In any event, Appellant has also failed to prove that he acted with due

diligence in discovering this claim, or that he filed his petition within 60 days

thereof.   Appellant mentions a report by a psychiatrist from 2008, but his

petition was not filed until 2013. See Appellant’s Brief at 7. He does not

                                      -5-
J-S41006-16



explain why he was unable to discover his mental illness earlier, or argue

that he filed his petition within 60 days of when this claim could have first

been presented. Therefore, Appellant has not demonstrated the applicability

of the after-discovered fact exception of section 9545(b)(1)(ii), or that he

satisfied section 9545(b)(2).

      Appellant’s other two claims also fail to meet any timeliness exception.

Appellant alludes that his attorney was ineffective for coercing him to enter a

guilty plea despite his mental illness. “It is well settled that allegations of

ineffective assistance of counsel will not overcome the jurisdictional

timeliness requirements of the PCRA.” Commonwealth v. Wharton, 886

A.2d 1120, 1127 (Pa. 2005) (citations omitted).         Appellant also baldly

contends that his sentence is illegal, which also fails, in and of itself, to

satisfy a timeliness exception.   Commonwealth v. Fahy, 737 A.2d 214,

223 (Pa. 1999) (holding that claims challenging the legality of sentence are

subject to review within PCRA, but must first satisfy the PCRA’s time limits).

      In sum, Appellant has not proven that a timeliness exception applies

to any of his claims. Therefore, we ascertain no abuse of discretion by the

PCRA court in denying his facially untimely petition.

      Order affirmed.




                                     -6-
J-S41006-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/23/2016




                          -7-